Citation Nr: 1624554	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating for the service connected postoperative bilateral pterygia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel





INTRODUCTION

The Veteran served on active duty from September 1977 to September 1992, from July 1993 to October 2000, and from May 2008 to November 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, in pertinent part, the RO denied entitlement to service connection for bilateral eye surgery.  

The Veteran's Notice of Disagreement (NOD) with that decision was received at the RO in December 2009.  In the NOD, the Veteran clarified that his intent was to obtain an increased rating for the service-connected bilateral pterygia, and not to service connect a separate issue.  The RO issued a Statement of the Case (SOC) in September 2011, which recharacterized the issue on appeal as entitlement to an increased (compensable) disability rating for the service connected bilateral pterygia to reflect the Veteran's intent.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2011.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Veteran seeks a compensable disability rating for the service-connected bilateral pterygia.  

Service connection for bilateral pterygia was granted in a March 1993 rating decision and a noncompensable disability rating was assigned, effective from September 30, 1992.  

The Veteran returned to active duty from July 1993 to October 2000, and again from May 2008 to November 2009.  The Veteran's service treatment records from those periods of service show that the Veteran underwent eye surgery for the pterygia in 2004.  

In September 2009, prior to his discharge, the Veteran sought an increased (compensable) rating for the service-connected pterygia.  Medical records were obtained, which showed bilateral pterygia in 2006, and a 2010 pathology report shows recurrence of the pterygia at that time.  

It appears that in October 2009, the RO requested a VA examination to assess the severity of the service-connected pterygia, but that examination was cancelled without explanation in the record.  

In December 2009, the RO issued a rating decision denying service connection for bilateral eye surgery.  In the narrative portion of the rating decision, the RO acknowledges that the Veteran's VA examination was cancelled, but no explanation was provided as to why.  

In the Veteran's December 2009 NOD, he explained that his initial VA examination was cancelled by the Birmingham VA Medical Center (VAMC) and not by him.  He explained that the original examination for his eyes was scheduled for November 14, 2009, but then rescheduled to November 21, 2009.  The Veteran specifically indicated that he did, in fact, present for that examination, and requested that the RO obtain the findings from that exam and associate them with the record.  

The RO subsequently issued a deferred rating decision in August 2010 noting that according to the appointments in Capri, it shows the Veteran was seen for a C&P examination on November 21, 2009.  The RO acknowledged that the results from the November 21, 2009 examination report needed to be obtained.  

Accordingly, in June 2011, the RO requested all outpatient and inpatient reports of the Veteran from the Birmingham VAMC from November 21, 2009.  In July 2011, the RO received several C&P examination reports from October 2009, along with a cover letter indicating that all available records from the Birmingham facility were enclosed.  The November 2009 C&P examination report was not included in those records.  

It does not appear that the RO undertook any additional development to obtain the November 2009 eye examination findings or request from the Veteran additional details with regard to the time and place of the examination.  Moreover, it does not appear that the Veteran was notified that the November 21, 2009 examination report had not been located.  

The Veteran was, however, scheduled for another VA examination in September 2011, but he did not report to that examination.  The Birmingham VAMC indicated that the Veteran had withdrawn his claim because he was currently stationed overseas.  The RO subsequently issued a Statement of the Case.  

In his November 2011 VA Form 9, the Veteran explained that he was unaware of the September 2011 examination because he was working overseas in Afghanistan at that time.  He requested another VA examination.  

Another VA examination was scheduled for May 2012, but the Veteran did not report to that examination, and to date, he has not provided any cause for his failure to report.  

Notwithstanding the Veteran's failure to report to the examination scheduled in May 2012, there still exist findings from a November 2009 eye examination that have not yet been associated with the electronic claims file, and there is no indication that the RO has undertaken any additional development in an attempt to locate that report.  

The RO requested records from the Birmingham VAMC, and the VAMC submitted all records in its possession which did not include the November 21, 2009 report; but the inquiry ended there and there has been no formal finding that such examination report does not exist, or is lost.  

Notably, the documents in the electronic claims file show that the Veteran's name is listed under several different variations, including as GJV, JGV, and JVG; thus, it is possible that the November 21, 2009 examination report may be located if searched under another names.  

In addition the record reflects that the Veteran was working out of the country and it is not clear whether he is still overseas.  Thus, he may not be aware that the May 2012 examination was scheduled on his behalf.  While it is the Veteran's responsibility to keep VA apprised of his current address, the Board finds that additional attempts should be made to contact the Veteran to determine his current location and provide him with another opportunity to appear for a VA examination.   

Since the matter is remanded, the electronic record should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including from the Birmingham VAMC and the Tennessee Valley VAMC, where he was last examined in in June 2015, and associate them with the electronic claims file.  

2.  Attempt to locate the November 21, 2009 VA C&P eye examination report and associate it with the electronic claims file.  In this regard, request that the Birmingham VAMC conduct another search for this examination report under all possible names of this Veteran, including, but not limited to GJV, JGV, and JVG.  If the findings from the November 2009 eye examination cannot be located there, the RO should also request a search from the Tennessee Valley VAMC, and any other source deemed necessary.  The Veteran should be notified and all attempts to locate the November 21, 2009 examination report should be documented in the electronic claims file.  In this regard, contact the Tennessee Valley Medical Center (the Veteran was afforded a C&P examination for evaluation of his bilateral foot tendonitis there in June 2015) in an attempt to locate the Veteran's current whereabouts.  

3.  After attempting to locate the Veteran, schedule him for a VA eye examination to assess the current severity and extent of his service-connected bilateral post-operative pterygia.  The examiner should obtain from the Veteran a history of his eye disability since discharge from service.  The examiner should evaluate the Veteran's visual impairment, describe any disfigurement, and provide any objective findings compatible with chronic conjunctivitis such as red, thick conjunctiva, mucous, secretion, etc.  The electronic record, including a copy of this remand, must be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

In the scheduling of this examination, the Veteran should be reminded that it is his responsibility to assist in the development of his claim including reporting for any scheduled examinations, and that the failure to report for a scheduled examination could have adverse consequences to the ultimate disposition of his appeal.  

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for an increased (compensable) disability rating for the service-connected bilateral postoperative pterygia.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




